HAZEL,. District Judge.
The merchandise in question was invoiced as crude talc, and the claim of the petitioners is that under Tariff Act July 24, 1897, c. 11, § 2, Free List, pars. 519, 614, 30 Stat. 197, 198 (U. S. Comp. St. 1901, pp. 1682, 1685), it is entitled to free entry. The indicated paragraphs include:
“519. Chalk, crude, not ground, precipitated, or otherwise manufactured.”
“614. Minerals, crude, or not advanced in value or condition by refining or grinding or by other process of manufacture not specially provided for.”
The article is imported in the form of cubes, it having been finished by sawing and is chiefly used in gas burners and electric insulation. The sawing of the talc prior to its importation is not merely to remove foreign matter and to put in shape for transportation; for the witness Steward testified that there is a demand in the trade for “finished pieces” of certain dimensions, and the material is ordered by the importer accordingly. Such sawing of the talc advanced its value and condition. Hence the case presented is different from Schoenemann v. U. S., 119 Fed. 584, 56 C. C. A. 104, where the mere cleansing of shells was held by the court not to be a change from their natural state.
I quite agree with the Board of Appraisers that the article is properly classified by similitude as French chalk, and is assessable for duty under the provisions of section 1, Schedule A, par. 13, 30 Stat. 152 (U. S. Comp. St. 1901, p. 1627), of the tariff act of 1897.
The decision of the Board of General Appraisers is affirmed.